[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 554 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 555 
The sole relief sought by the bill of complaint in this case is an injunction enjoining and restraining the defendants, as officers of the State of Florida, from enforcing the provisions of certain statutes of the State, and certain regulations issued under authority thereof by the Commissioner of Agriculture, and for no other relief. The statutes involved are Chapter 10103, Acts of 1925, Chapter 11844, Acts of 1927, Laws of Florida (Sections *Page 556 
3220-3254, C. G. L.) as amended by Chapter 14495, Acts of 1929, and Chapter 14662, Acts of 1931, of the laws of said State.
The Circuit Judge, upon bill, answer and affidavits, heard an application for a temporary restraining order, denied the injunction and dismissed the bill. From this order an appeal has been taken to this Court and the cause advanced for hearing on its merits upon appellants' application here for the relief sought in the court below. This application is grounded on two contentions: (1) that section 4 Chapter 11844, Acts of 1927, as amended by section 4 of Chapter 14485, Acts of 1929, is unconstitutional, and (2) that even if the Acts are constitutional and valid, that complainants have brought themselves within the provisions of an exemption recognized in Chapter 14485, to the effect that the provisions of Chapter 11844, as amended, shall not apply to fruit gathered within an area which had been quarantined for the Mediterranean fruit fly during the period of one year following the lifting of such quarantine.
The acts in question were before the Federal Courts in the case of Kilgore, et al. v. Mayo, Comm'r., et al., where an injunction on Federal constitutional grounds was denied August 26, 1931. See 51 F.2d page __________.
While the constitutionality of the Acts referred to is attacked by the bill here on the same and other grounds, and there is also questioned the validity of the Commissioner of Agriculture's regulations prescribed thereunder, and the enforcement of these regulations is sought to be prohibited, both on the ground that the acts under which they were made are invalid, and on the ground that the acts under consideration do not authorize such regulations, even if the acts are valid, we find it unnecessary to pass upon either of these questions, in order to dispose of the pending appeal. The practice of not doing so is the established one usually followed by this Court when difficult *Page 557 
constitutional questions of grave import to the public welfare are presented in the course of litigation which can be fully disposed of on other points which make a decision of the constitutional questions unnecessary. See Carolina-Florida Planting Co. v. Maige, 64 Fla. 235, 60 So. 2d 346.
The bill of complaint alleges that the Commissioner of Agriculture has promulgated rules and regulations dated August 15, 1931, by the terms of which he has directed his inspectors to go upon the private property of persons where he has reason to believe citrus fruit has been sprayed with arsenic spray, and to seize and take possession of it, and that by such regulations the Commissioner undertakes to make a distinction and exception between persons who have sprayed their trees and fruit since the lifting of a quarantine in the State commonly referred to as the Mediterranean Fruit Fly Quarantine, and that unless enjoined and restrained from so doing that the defendants will seize and destroy a large amount of valuable citrus fruit belonging to the appellants and thereby deprive them of their property rights in same without due process of law.
The bill further alleges that the citrus fruits upon all of the groves of the appellants have been grown since the lifting of the Mediterranean Fruit Fly quarantine, which is alleged to have been discontinued in the State of Florida since the 6th day of December, 1930; that prior to said date the entire State of Florida East of the Aucilla River had been quarantined by the Federal Government and by the State Plant Board so that all fruit grown upon citrus groves East of the Aucilla River was within the quarantined area so quarantined on account of the existence of the Mediterranean Fruit Fly; that the groves of the appellants were situated within this area and that during the existence of the Mediterranean Fruit Fly quarantine the spraying of fruit trees with arsenic was permitted and authorized as a legal act and that there was never any order of the State Plant Board directing the persons using arsenic *Page 558 
sprays on their groves to cease using the same, which use had been a common practice from the early part of the Summer of 1929 until the date the quarantine was lifted.
The bill contains, among others, a special prayer to the effect that if the Court holds that the Acts of the Legislature under attack are not unconstitutional and void that then the Court should decree and determine that the fruit grown by the appellants during the year 1931, and which it may pick and gather from its groves before the 6th day of December, 1931, are not subject in any manner to seizure or destruction because of the special exceptions in favor thereof contained in the Act of 1929 which is hereinbefore referred to.
Chapter 14085, Acts of 1929, was an Act to amend Sections 1, 2, 3, 4 and 6 of Chapter 11844, Acts of 1927, prohibiting the use of arsenic, or any of its derivatives, as a fertilizer or spray on bearing citrus fruit trees, and to prohibit the sale or transportation of citrus fruit containing any arsenic.
The five Sections which were amended by the 1929 Act were amended so as to read as follows:
    "Section 1. It shall be unlawful for any person, partnership, association or corporation owning, managing or tending and cultivating citrus groves or trees to use arsenic or any of its derivatives or any combination, compound or preparation containing arsenic as a fertilizer or spray on bearing citrus trees except when so ordered by the Federal Government or State Plant Board for the purpose of destroying the Mediterranean fruit fly.
    Section 2. It shall be unlawful for any person, partnership, association or corporation to sell or offer for sale, transport, prepare, secure or deliver for transportation or market, any citrus fruit of any variety which shall contain any arsenic, or any compound or derivative of arsenic, provided it does not come from within a quarantined area or which has been within a quarantined area for one year previous to time of gathering of fruit.
    Section 3. The citrus fruit inspectors who shall be *Page 559 
employed by the Commissioner of Agriculture in accordance with Section 9, Chapter 11875 of the Acts of 1927, shall be authorized to inspect citrus fruit hereunder at any packing house or other place where citrus fruit is being received or prepared for sale and transportation and to carry out the provisions of this Act in general under the direction and supervision of the Commissioner of Agriculture and subject to the provisions of law and the rules and regulations prescribed by the Commissioner of Agriculture, provided that this Section shall not apply to fruit within the area quarantined on account of the Mediterranean fruit fly.
    Section 4. Whenever any citrus fruit inspector shall find citrus fruit at any packing house or other place where the same is being received or prepared for sale or transportation which citrus fruit shall, when tested under the provisions of Chapter 10103, Laws of 1925, show an abnormal and excessively high ratio of total soluble solids of the juice thereof to the Anhydrous Citrus Acid thereof, indicating the presence of arsenic therein, it shall become the duty of said inspector to at once seize and take possession of said citrus fruit pending the procuring of the Chemical analysis hereinafter provided for, notifying the manager or other person in charge of said packing house of such seizure. It shall be unlawful for the manager of said packing house or the owner of said citrus fruit, or any person whomsoever to sell, transport or in any way move or dispose of any of said fruit from the time of seizure thereof until after the making of said chemical analysis and the receipt of the chemist's report thereon; provided that no citrus fruit so seized may be held by any inspector more than 96 hours after the time of seizure thereof unless the same shall be shown by the chemist's analysis to contain arsenic; provided further that the provisions of this section shall not apply to fruit within the area quarantined on account of the Mediterranean fruit fly.
    Section 6. All citrus fruit prepared for sale or transportation or which is being prepared for such purposes, or which has been or is being delivered for sale or transportation, that may be shown by chemical analysis hereinabove provided for to contain arsenic or any compound or derivative of arsenic shall be destroyed by the *Page 560 
inspector making seizure of the same or by any citrus fruit inspector or by the Sheriff of the County where found, as may be provided by regulations prescribed by the Commissioner of Agriculture, provided that this section shall not apply to fruit within the area under quarantine because of the Mediterranean fruit fly or that has been within the quarantined area during one year from the time of gathering of the fruit."
Sections 2, 3, 4, and 6 above referred to each contain a specific exception to the effect that the terms of the Act prohibiting the selling or offering for sale, transportation or marketing of citrus fruit containing any arsenic and providing for the seizure of same shall not apply to fruit within the area quarantined on account of the Mediterranean fruit flyor that has been within the quarantined area during one yearfrom the time of the gathering of the fruit.
It may be admitted that the language of the exceptions is susceptible of the construction that it applies only to fruit which was in esse at the time the Act became a law on June 29, 1929, but it is equally clear that it is also, susceptible of the construction that it was intended to exempt any fruit containing arsenic which was grown or gathered within a quarantined area during one year from time of gathering of the fruit. The statute is highly penal in character and according to the allegations of the bill of complaint property rights of great value depend upon the construction of this Act which shall be adopted.
Statutes of this character, insofar as they undertake to impose penalties through the seizure and destruction of property, should be strictly construed, and where the meaning and intent of such statutes is doubtful, the doubt ought to be resolved in favor of the asserted rights of individuals alleged to have come in conflict therewith. Texas Co. v. Amos, 77 Fla. 327,  81 So. 2d 471.
It is therefore the opinion of the Court that under the terms of Chapter 14485, Acts of 1929, fruit grown within *Page 561 
the area which had been quarantined from the Mediterranean fruit fly and which might be picked or gathered from groves during one year from the time of the lifting of the Mediterranean fly quarantine on December 6, 1930, is not subject to seizure and destruction under the provisions of the laws of this State prohibiting the sale, marketing or transportation of citrus fruit containing any arsenic, which fruit, though containing arsenic, was otherwise conformable to the requirement of the State and Federal Pure Food Laws as being fit for marketing and consumption, and that insofar as the bill of complaint prayed for an injunction to restrain the seizure and destruction of citrus fruits grown by the appellants during the year of 1931 and which it might pick or gather from its groves before the 6th day of December, 1931, presented an equitable ground for relief which should have been recognized by the Circuit Judge and that the injunction applied for to prevent the seizure and destruction of fruit of that description should have been granted as prayed for in the 7th paragraph of complainant's prayers for relief, insofar as such restraint was sought against the defendants to prevent them from enforcing the provisions of Chapter 11844, Acts of 1927, as amended, by seizing and destroying fruit of the complainants which had been grown or gathered from the formerly quarantined area within the one year period after the lifting of the quarantine.
It is therefore ordered that the decree appealed from be reversed and that the cause be remanded with directions to grant the injunctive relief prayed for in the seventh paragraph of complainant's bill of complaint, without prejudice however, to the right of the Commissioner of Agriculture, his agents or representatives, to proceed by criminal prosecution against the complainants or others, if so advised, for any violation of the criminal laws of the State which may have been committed, including violations of the arsenical spray laws, if any, and without prejudice to *Page 562 
the right of the said Commissioner or his agents to enforce any provision of the pure food laws of the State of Florida relating to or applicable to citrus fruits, and that in all other respects the prayers of the bill of complaint be denied and the bill as to such allegations dismissed without prejudice, the determination of the other questions presented by said bill and its other prayers for relief having been found to be unnecessary to dispose of this case. The costs of this appeal are ordered to be taxed in this court and the court below against the appellants.
A motion for an injunction here in the nature of a supersedeas having been filed and the case heard in regard to same, it is ordered that such motion be granted to the extent indicated in the paragraph of this opinion next above preceding, same to continue in force during the pendency of this appeal and until the remand of the cause to the court below for further proceedings.
Reversed and remanded with directions.
BUFORD, C.J., AND WHITFIELD, ELLIS, BROWN AND DAVIS, J.J., concur.